                                                       Jeffrey A. Rothman
                                                           Attorney at Law
                                                       305 Broadway, Suite 100
                                                        New York, NY 10007
                                             Tel.: (212) 227-2980; Cell: (516) 455-6873
                                                         Fax: (212) 591-6343
                                                     rothman.jeffrey@gmail.com

                                                                          May 13, 2021

            By ECF To:
            Honorable John P. Cronan, U.S.D.J
            United States District Court
            Southern District of New York
            500 Pearl Street
            New York, New York 10007

                     Re:      Nelson and Luna v. City of New York, et al., 18 Civ. 4636 (JPC) (SDA)

            Dear Judge Cronan:

                    The parties jointly write this status letter pursuant to the Court’s Order of April 22, 2021
            (docket # 129). The parties participated in a lengthy settlement conference with Judge Aaron on
            May 10, 2021. Judge Aaron has made settlement proposals to the parties, and has instructed the
            parties to respond to them by June 21, 2021, in light of the time needed by the State Defendants
            in order to obtain the authority necessary to respond. It was the parties’ understanding that Judge
            Aaron would be requesting that Your Honor stay discovery through June 21, 2021, to avoid any
            further expenditure of time or money until his settlement proposals are responded to. The parties
            jointly respectfully request that Your Honor so stay discovery through June 21, 2021 for this
            reason.

                     The parties thank the Court for its consideration in this matter.

                                                                   Respectfully submitted,

The parties' request is granted. Discovery in this case remains
stayed through June 21, 2021.                                      _________/S/______________
                                                                   Jeffrey A. Rothman
SO ORDERED.                                                        Attorney for Plaintiffs
Date:    May 13, 2021
                                                                   305 Broadway, Suite 100
         New York, New York         _____________________          New York , New York 10007
                                    JOHN P. CRONAN
                                    United States District Judge   ________/S/________________
                                                                   Bruce J. Turkle
                                                                   Assistant Attorney General
                                                                   Office of the NY State Attorney General
Case 1:18-cv-04636-JPC Document 130 Filed 05/13/21 Page 2 of 2




                            Attorney for the DOCCS Defendants
                            28 Liberty Street, 18th Floor
                            New York, New York 10005

                            _________/S/______________
                            Niki Bargueiras
                            Senior Counsel
                            New York City Law Department
                            Attorney for the City Defendants
                            100 Church Street
                            New York, New York 10007




                               2
